Citation Nr: 0939684	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, status post right (dominant) wrist triangular 
fibrocartilage complex (TFCC) repair, from September 14, 2003 
to the present, excluding the periods of November 30, 2007 to 
December 31, 2007 and January 25, 2008 to February 28, 2008, 
when temporary 100 percent evaluations were assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection and assigned a zero percent rating 
for residuals, status post right wrist TFCC repair.  The 
Veteran appealed for a higher (compensable) initial rating.  
A 10 percent rating was subsequently granted effective from 
September 14, 2003.  In January 2008, a temporary total (100 
percent) rating was assigned from November 30, 2007 to 
December 31, 2007, based upon convalescence under the 
provisions of 38 C.F.R. § 4.30.  In December 2008, a 100 
percent evaluation was temporarily established from January 
25, 2008 to February 28, 2008.

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  38 C.F.R. 
§ 20.1304(c) (2009).  A transcript of the hearing is 
associated with the claims folder, which indicates that the 
Veteran would submit additional evidence.  See Hearing 
Transcript at 2.  The Board notes that no such evidence has 
been received.

Other Matters

In May and August 2006, the Veteran filed claims for service 
connection for depression, an anxiety disorder, and 
hypertension secondary to her service-connected right wrist 
disability.  In March 2008, the Veteran filed a claim for 
service connection for bilateral hearing loss and tinnitus.  
The RO denied these service connection claims in an August 
2008 rating action.  The Veteran has not filed a NOD with 
respect to these claims and, therefore, they are not on 
appeal.

Finally, in a March 2009 rating decision, the RO granted a 
separate 10 percent rating for the Veteran's right wrist 
scars, effective from February 3, 2009.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804; Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  The Board notes that the one-year period 
for filing a NOD has not yet expired.  See 38 C.F.R. §  
20.302(a).

The issues of entitlement to a separate compensable rating 
for neurological impairment of the right upper extremity, to 
include radiculopathy and entitlement to an extraschedular 
rating for the Veteran's right wrist disability are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

From September 13, 2003 to the present, save for the periods 
of November 30, 2007 to December 31, 2007 and January 25, 
2008 to February 28, 2008 (when the Veteran was in 
convalescence for second and third wrist surgeries and was 
granted temporary total ratings as a result), the Veteran's 
service-connected right (dominant) wrist disability, to 
include multiple surgeries, has been manifested by pain, 
limitation of motion and numbness; the current 10 percent 
rating is the maximum schedular evaluation allowed for loss 
of motion; the medical evidence does not show unfavorable or 
favorable ankylosis of the wrist.


CONCLUSION OF LAW

A schedular rating in excess of 10 percent for residuals, 
status post right (dominant) wrist TFCC repair (other than a 
separate 10 percent rating for scars and associated 
neurological impairment such as radiculopathy of the left 
upper extremity that may be present), from September 14, 2003 
to the present, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 
5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004, February 2008, and January 2009 letters sent 
to the Veteran by the RO adequately apprised her of the 
information and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2008 and January 2009 letters satisfy most of 
these mandates.  These letters clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as records held 
by any Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  They 
made clear that although VA could assist the Veteran in 
obtaining these records, she carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for her if 
the RO determined such to be necessary to make a decision on 
the claims.    

With respect to the Veteran's claim for a higher initial 
rating for residuals, status post TFCC repair, the statutory 
scheme does not require another VCAA notice letter in a case 
where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Hartman v. Nicholson, 483 F3d 1311, 1314-1315 (Fed Cir. 
2007).  That is, when VA has granted a service connection 
claim and the veteran thereafter raises a "downstream" issue, 
such as the initial rating assigned, as here, a duty to 
provide VCAA notification as to that issue does not attach 
because such a challenge does not constitute a new "claim" 
that would trigger VA's duties under the VCAA.  See, e.g., 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
"[w]hen [the claimant] filed his notice of disagreement after 
his service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  As the matter on appeal constitutes an issue 
that is "downstream" from the grant of service connection, 
according to VAOPGCPREC 8-2003 (Dec. 22, 2003), the RO was 
under no duty to provide another VCAA letter.  It is 
pertinent to note that the February 2004 letter informed the 
Veteran about the type of evidence needed to support her 
claim for service connection for her right wrist disability.  
Accordingly, no further notice is required with respect to 
the veteran's claim for a higher initial rating.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
February 2008 and January 2009 RO letters.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
As noted above, the RO did not supply notice of the two 
Dingess elements until February 2008.  However, timely 
Dingess notice would not have operated to alter the outcome 
because evidence establishing an increased rating for the 
Veteran's service-connected right wrist disability (other 
than radiculopathy) is lacking.  It is also pertinent to note 
that the Veteran has not demonstrated or even pled 
prejudicial error with regard to VCAA notice.  She has been 
represented throughout this appeal by an accredited service 
representative and there is no suggestion that there is any 
content or timing error that affected the essential fairness 
of the adjudication.  Under such circumstances, the Board 
finds that the timing defect in the case was harmless error.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive April 2004 QTC and February 2009 VA examinations, 
which were thorough in nature.  The Board finds that the 
medical evidence of record reveals clinical and X-ray 
findings that are adequate for rating the Veteran's right 
wrist disability, other than the question of whether she is 
entitled to a separate compensable rating for neurological 
impairment such as radiculopathy of the right upper 
extremity, which is addressed in the remand below.   VA has 
no further duty to provide an examination or opinion with 
respect to the claim addressed in this decision.  38 C.F.R. 
§§ 3.326, 3.327. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.






II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The Veteran maintains that her current rating is not high 
enough in light of the disability that her right wrist 
causes.  She indicates that she has chronic pain and limited 
range of motion.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, the RO has evaluated the Veteran's service-
connected right wrist disability under Diagnostic Codes 5215-
5024 and 5214.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. 
§ 4.69.  In this case, the record reveals that the Veteran is 
right-handed.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  See 38 C.F.R. § 4.25 (2008).

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
Veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the Veteran is able to 
move her right wrist, a rating in excess of 10 percent is not 
warranted for her right wrist disability under Diagnostic 
Code 5214. 




b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for her right wrist disability, as opposed 
to having filed a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  The Veteran thus seeks appellate 
review of the RO's initial disability rating because of her 
dissatisfaction with the 10 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The Veteran submitted to an April 2004 QTC examination.  She 
was working as a photographer.  She reported that she had 
injured her right wrist during service and that she underwent 
TFCC repair in January 2003.  The Veteran complained of pain 
when writing or "using [her] hand a lot."  The symptoms 
described occurred constantly.  She stated that the condition 
did not cause incapacitation and did not result in lost time 
from work.  The Veteran indicated that she was able to 
perform activities of daily living.  However, she was unable 
to vacuum, shop, garden, or mow the lawn because these 
activities required pushing with her wrist.  Upon 
examination, the clinician noted four small scars.  There was 
full range of motion.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays were normal.  The clinician diagnosed 
right wrist injury status post repair.  She noted that 
"subjective factors are based on history of the injury and 
pain with pushing and use of the wrist."  

VA treatment documents dated in 2006 and 2007 note that the 
Veteran continued to complain of pain and limitation of 
motion.  September 2006 X-rays were normal.  During a 
December 2006 examination, the Veteran complained of 
occasional digital paresthesias, which the clinician noted 
was "not severe."  An April 2007 MRI had limited evaluation 
but revealed no gross marrow, muscle, or tendon 
abnormalities.  A May 2007 examination showed flexion to 30 
degrees and extension to 45 degrees, full pronation and 
supination, and 5/5 strength throughout.  The Veteran 
underwent arthroscopy and debridement of the right wrist in 
November 2007.  

In January 2008, the Veteran underwent ulnar shortening with 
ECU and FCU sling stabilization.  This was followed by three 
months of occupational therapy.  As noted above, the Veteran 
was in receipt of three separate temporary total ratings 
since he filed his current claim, to include for the 
convalescent period following the January 2008 right wrist 
surgery.)  A March 2008 treatment record indicates that the 
Veteran reported slight improvement.  The clinician noted 
persistent paresthesia of the ulnar border small finger.  A 
May 2008 VA treatment record contains the following notation:  
"supination active 20 passive 45; pronation active 30 
passive 60; mild dyesthesia."  

A July 2008 VA treatment note indicates that the Veteran was 
unable to do palmar flexion, opposition of the finger, or 
touch her thumb and small finger.  She could not do flexion 
or extension or wrist reflex.  The clinician noted +2 all 
grip decrease.  The assessment included "right wrist pains 
service connected with limitation range of motion related 
rule out carpal tunnel syndrome also neuropathic pain suspect 
tenosynovitis +CTS."  The Veteran declined pain medication 
refills.  (The issue of whether the Veteran is entitled to a 
separate compensable rating for neurological impairment 
associated with his right wrist disability, to include 
radiculopathy, is addressed in the remand below.)   

The Veteran underwent a VA joints examination in February 
2009.  She was working as a teacher.  She complained of 
significant pain in her right wrist.  She reported that she 
had undergone a third surgery in January 2008.  The Veteran 
stated that her wrist was "much better" but that she still 
had some limited range of motion and some trouble writing for 
any length of time, especially on the chalkboard at school.  
Cold weather made her wrist ache.  She wore a brace 
intermittently.  She used pain medication "very 
infrequently."  The Veteran reported minor flare-ups with 
heavy lifting or pushing off.

Upon examination, range of motion was dorsiflexion to 20 
degrees, palmar flexion to 40 degrees, radial deviation to 30 
degrees, and ulnar deviation to 20 degrees.  There was 
pronation to 70 degrees and supination to 35 degrees.  The 
clinician noted that the Veteran had a "relatively good 
grip" compared to the left wrist.  He also noted a positive 
Tinel over the ulnar sensory branch.  There was 5/5 strength 
in ulnar and radial deviation, wrist extension, and wrist 
flexion.  The Veteran was able to touch the thumb to the 
small fingers, thumb to palm, and all fingers to the palm.  

During the June 2009 videoconference hearing, the Veteran 
testified that she takes Hydrocodone and Ibuprofen daily for 
pain.  She further testified that she constantly drops things 
because she has trouble with her grip.  She described having 
numbness and tingling in her wrist that moves down into her 
ring and little fingers.  The Veteran indicated that in her 
job as a teacher she cannot write on the chalkboard with her 
right hand and tries to write with her left hand.  She can no 
longer participate in certain activities, such as sports.  
Washing dishes is "difficult, painful, awkward."  Hearing 
Transcript at 9.  She testified that she wore a brace "a 
majority of the time."  Hearing Transcript at 6.  The 
Veteran stated that she had missed 30 days from work in one 
year due to surgeries.  She further stated that earlier that 
month a VA clinician had recommended another surgery.

b. Discussion

The Board notes that the 10 percent evaluation currently 
assigned for the Veteran's service-connected residuals, 
status post right wrist TFCC repair, is the maximum 
disability evaluation available under the criteria for rating 
a wrist disability based upon limitation of motion.  38 
C.F.R. § 4.71a, DC 5215.  A higher rating based upon 
limitation of motion is not possible under DC 5215.  As to 
any additional limitation of function with consideration of 
the DeLuca factors, where a veteran is in receipt of the 
maximum rating for limitation of motion of a joint as in this 
case, 38 C.F.R. §§ 4.40 and 4.45 (see also DeLuca, supra) are 
not applicable.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

There is no medical evidence of favorable or unfavorable 
ankylosis of the right wrist.  Accordingly, a rating in 
excess of 10 percent is not warranted under 38 C.F.R. § 
4.71a, DC 5214.

The Board recognizes the Veteran's complaints of pain, 
numbness, and limitation of motion of the right wrist, her 
allegation of loss of right hand grip strength, and her 
contention that such symptoms prevent her from performing 
some of the physical acts required by employment.  The 
questions of whether separate compensable rating is warranted 
for neurological impairment associated with the Veteran's 
service-connected right wrist disability and whether an 
extraschedular rating is warranted for the right wrist based 
upon marked interference with employment are addressed in the 
remand below.  

IV. Conclusion 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a schedular rating in excess of 10 percent for 
the residuals of status post right wrist triangular 
fibrocartilage complex repair (other than separately rated 
scars and any associated neurological impairment that may be 
present).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A schedular rating in excess of 10 percent for residuals, 
status post right (dominant) wrist triangular fibrocartilage 
complex repair (other than separately rated scars and any 
associated neurological impairment that may be present), from 
September 14, 2003 to the present, excluding the periods of 
November 30, 2007 to December 31, 2007 and January 25, 2008 
to February 28, 2008, is denied.


REMAND

There is evidence of radiculopathy involving the right upper 
extremity.  Specifically, at her June 2009 video conference 
hearing, the Veteran described having numbness and tingling 
in her right wrist that moves down into her ring and little 
fingers.  See Hearing Transcript at 11-12.  The Board notes 
that various VA clinicians have acknowledged these 
complaints.  See VA Medical Treatment Records (December 2006 
and March 2008) (noting the Veteran's complaints of 
increasing pain in the right hand).  It is not clear whether 
the RO considered this in assigning a 10 percent rating for 
the Veteran's right wrist disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  When a Veteran has separate and 
distinct manifestations attributable to a single injury, she 
should be compensated for these different manifestations 
under different Diagnostic Codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In view of the foregoing, the Board 
finds that the AMC/RO must schedule a neurologic examination 
in order to address the issue of whether the Veteran is 
entitled to a separate compensable rating for any 
neurological impairment of her right upper extremity 
associated with her right wrist disability, to include 
radiculopathy that may be present.

The Board also finds that the evidence of record presents "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" with respect to the Veteran's right wrist 
disability.  38 C.F.R. 
§ 3.321(b)(1) (2008).  See also Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Veteran has presented credible testimony that her right 
wrist disability has caused significant interference with her 
employment as a teacher.  In particular, as noted during the 
June 2009 hearing, the Veteran has trouble writing on the 
chalkboard with her right hand, which is her dominant hand.  
In the presence of such a factor, the criteria for submission 
for assignment of an extraschedular rating for her right 
wrist disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
satisfied.  

The Board finds that additional development is warranted to 
address the extraschedular issue relating to the Veteran's 
right wrist disability.  38 C.F.R. 
§ 19.9.  As discussed above, the Board has determined that 
referral to proper officials for consideration of an 
extraschedular rating is warranted for the Veteran's service-
connected residuals, status post right wrist TFCC repair.  
Prior to this referral, the AMC/RO must conduct any 
development deemed necessary, to include contacting the 
Veteran to determine if she had any additional evidence that 
is relevant to the question of whether her right wrist 
disability has caused marked interference with employment, to 
include records or a statement from a current or former 
employer.

Accordingly, the case is REMANDED for the following action:
        
1.  The AMC/RO should provide the 
Veteran written notification specific to 
the claim for an extraschedular rating 
for residuals, status post right wrist 
triangular fibrocartilage complex repair 
under 38 C.F.R. § 3.321(b)(1), to 
include informing her of the relevancy 
of any evidence from an employer or 
former employer relating to her claim of 
significant work impairment caused by 
her right wrist disability.  The Veteran 
should further be requested to submit 
all evidence in her possession that 
pertains to this aspect of her claim.

The AMC/RO must also furnish the Veteran 
written notification specific to the 
claim for a separate compensable rating 
for any neurological impairment of the 
right upper extremity that may be 
present, to include radiculopathy.   

2.  Schedule the Veteran for a VA 
neurologic examination in order to more 
accurately determine the exact nature 
and extent of any neurological 
impairment associated with her service-
connected for residuals, status post 
right (dominant) wrist triangular 
fibrocartilage complex repair.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran 
(to include treatment and medication 
history), the physical examination, 
any laboratory tests that are deemed 
necessary, and any additional 
specialty examinations that may be 
warranted, the clinician should 
specifically identify and describe any 
neurological impairment (both sensory 
and motor) associated with the 
Veteran's service-connected residuals, 
status post right (dominant) wrist 
triangular fibrocartilage complex  
repair and, in so doing, specifically 
identify the involved nerve group or 
groups involved, as described in 38 
C.F.R. § 4.124a.  (E.g., Diagnostic 
Codes 8512 through 8516.)  The 
examiner should classify the extent of 
the incomplete paralysis, if present, 
as mild, moderate, or severe. 

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect 
that this record review took place 
must be included in the examination 
report.

3.  Thereafter, the AMC/RO must refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
Veteran's service-connected residuals, 
status post right wrist triangular 
fibrocartilage complex repair.  38 
C.F.R. § 3.321(b) (2008).  If the 
Veteran is not satisfied with the 
decision, she and her representative 
should be provided an SSOC.  A 
reasonable period of time for a response 
should be afforded.

4.  After conducting any additional 
development that is indicated, the 
AMC/RO must address the issue of whether 
the Veteran is entitled to a separate 
compensable rating or ratings for 
neurological impairment of the right 
upper extremity, to include 
radiculopathy. 

5.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
No action is required of the Veteran 
until she is otherwise notified by the 
AMC or RO.  By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


